Citation Nr: 1143685	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral lower extremity neuropathy, to include as due to a cold injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded this case in May 2010 and November 2010.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the claim in November 2010 for a new VA examination and medical opinion.  The Board requested that the AMC inform the examiner that the Board did not accept the Veteran's allegations of chronic lower leg pain continually since service.  The Veteran underwent this VA examination in June 2011.  Based on the examination report, it appears that the examiner misunderstood the instructions.  He stated that "Veteran's history regarding cold exposure was requested not to be considered for this opinion" and "History provided from the Veteran was not considered in rendering this opinion."  He also stated that, to consider cold injury as a cause for peripheral neuropathy, he would need to know the duration and degree of cold exposure.

An addendum to this opinion must be requested so the examiner can consider the Veteran's lay statements regarding his cold injury in service and consider all of the medical evidence relating to his cold injury and neuropathy.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain current and complete VA treatment records from September 2010 to the present.

2.  An addendum to the June 2011 opinion should be obtained, preferably from the neurologist who conducted that examination.  The entire claims file must be made available to the examiner.

The RO/AMC must provide the examiner the following information:

The examiner is informed he can consider the Veteran's lay statements regarding his in-service cold injury and consider all of the medical evidence relating to his cold injury and neuropathy.  The Board has only found that the Veteran's reports of continuing symptoms following service discharge are not credible and should not be considered when forming the opinion

The examiner should treat the Veteran's description of his cold injury in service as credible (for purposes of the examination only), which incident is as follows:

In 1955, the Veteran had cold exposure to his lower extremities. For approximately one hour, he was wading in very cold water off the coast of the Arctic Circle.  He was wearing military-assigned rubber boots.  Following the incident, the Veteran was taken to a medic tent and his feet were soaked in water.  He was told by medics that nothing else could be done for his frozen feet.

The examiner should determine whether the bilateral lower extremity neuropathy diagnosed in the June 2011 examination report is at least as likely as not (50 percent probability or higher) related to the cold exposure described above.  In offering an opinion, the examiner should discuss the fact that the Veteran did not have continuing symptoms following service discharge until diagnosed with peripheral neuropathy in approximately 2007 (more than 50 years after the in-service cold injury).  For example, is there usually a delay in the onset of peripheral neuropathy following a cold injury?  If there is a delay, what is the approximate time frame? 

Any opinion expressed in the examination report should be accompanied by a written rationale.  If the requested medical opinion cannot be given without resorting to speculation, please state the reasons why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, a certain specialist's opinion, or other information needed to provide the requested opinion. 

3.  After completing the requested actions, the claim should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

